Case 1:19-cv-00963-JTN-RSK ECF No. 11 filed 02/03/20 PagelD.91 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ELIZABETH ROSE WHITE McDONNELL, Case No.: 1:19-cv-00963
HON:: Janet T. Neff
Plaintiff,
-vs-

KALAMAZOO COUNTY, and STEPHANIE
MOORE WILLIAMS and JULIE ROGERS
In their official and individual capacities,

Defendants.

 

KATHERINE SMITH KENNEDY (P54881) THOMAS L. FLEURY (P24064)

Pinsky, Smith, Fayette & Kennedy, LLP GOURI G. SASHITAL (P64628)

Atty for Plaintiff KATHRYN E. JONES (P75431)

146 Monroe Center Street NW, Ste. 805 Keller Thoma, PC

Grand Rapids, MI 49503 Attys for Defendants Kalamazoo County and
(616) 451-8496 Julie Rogers

Kskennedy@pstklaw.com 26555 Evergreen Road, Ste. 1240

Southfield, MI 48076
(313) 956-0857
tlf@kellerthoma.com

gsr@kellerthoma.com
kej@kellerthoma.com

DAVID A. KOWALSKI (P71179)
Cummings, McClorey, Davis & Acho, P.C.
Attys for Defendant Stephanie Moore Williams
19176 Hall Road, Ste. 220

Clinton Twp., MI 48038

(586) 225-5000

dkowalski@cmda-law.com

 

STIPULATION TO ENTRY OF ORDER ALLOWING SUBSTITUTION
OF COUNSEL FOR DEFENDANT STEPHANIE MOORE WILLIAMS ONLY

Counsel for Defendant Kalamazoo County, Stephanie Moore Williams and

01064671-1
Case 1:19-cv-00963-JTN-RSK ECF No. 11 filed 02/03/20 PagelD.92 Page 2 of 4

Julie Rogers hereby stipulates and agrees to entry of the attached order for

substitution of counsel for and on behalf of Stephanie Moore Williams, only.

/s/_ Thomas L. Fleury

THOMAS L. FLEURY (P24064)
Keller Thoma, PC

Attorney for Defendants Kalamazoo
County and Julie Rogers

26555 Evergreen Road, Ste. 1240
Southfield, MI 48076

(313) 956-0857

tlf@kellerthoma.co

01064671-1

/s/ David A. Kowalski

DAVID A. KOWALSKI (P71179)
Cummings, McClorey, Davis & Acho,
PLC

Attorney for Defendant
Moore Williams

19176 Hall Road, Suite 200
Clinton Township, MI 48038
(586) 228-5600
tferrand@cmda-law.com

Stephanie
Case 1:19-cv-00963-JTN-RSK ECF No. 11 filed 02/03/20 PagelD.93 Page 3 of 4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ELIZABETH ROSE WHITE McDONNELL, Case No.: 1:19-cv-00963
HON:: Janet T. Neff
Plaintiff,
-vs-

KALAMAZOO COUNTY, and STEPHANIE
MOORE WILLIAMS and JULIE ROGERS
In their official and individual capacities,

Defendants.

 

KATHERINE SMITH KENNEDY (P54881) THOMAS L. FLEURY (P24064)

Pinsky, Smith, Fayette & Kennedy, LLP GOURI G. SASHITAL (P64628)

Atty for Plaintiff KATHRYN E. JONES (P75431)

146 Monroe Center Street NW, Ste. 805 Keller Thoma, PC

Grand Rapids, MI 49503 Attys for Defendants Kalamazoo County
and(616) 451-8496 Julie Rogers

Kskennedy@psfklaw.com 26555 Evergreen Road, Ste. 1240

 

Southfield, MI 48076
(313) 956-0857

tlf@kellerthoma.com
gsr@kellerthoma.com
kej@kellerthoma.com

DAVID A. KOWALSKI (P71179)
Cummings, McClorey, Davis & Acho, P.C.
Attys for Defendant Stephanie Moore Williams
19176 Hall Road, Ste. 220

Clinton Twp., MI 48038

(586) 225-5000

dkowalski@cmda-law.com

 

01064671-1
Case 1:19-cv-00963-JTN-RSK ECF No. 11 filed 02/03/20 PagelD.94 Page 4 of 4

ORDER ALLOWING SUBSTITUTION OF COUNSEL FOR DEFENDANT
STEPHANIE MOORE WILLIAMS, ONLY
At a session of said Court held in the United States
District Court, Western District of Michigan

on
PRESENT: THE HONORABLE JANET T. NEFF

 

This matter having come before the Court on Stipulation and Agreement by
and between the counsel for Defendants.

IT IS HEREBY ORDERED THAT Attorney David A. Kowalski and the law
firm of Cummings, McClorey, Davis and Acho, PLC, are hereby substituted as

counsel for Defendant Stephanie Moore Williams, only.

 

HONORABLE JANET T. NEFF

01064671-1
